Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 22, 2018

                                      No. 04-18-00285-CR

                                     Manuel MONREAL,
                                         Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                 From the 365th Judicial District Court, Dimmit County, Texas
                           Trial Court No. 17-10-03164-DCRAJA
                      Honorable Amado J. Abascal, III, Judge Presiding


                                         ORDER
        This court’s order dated June 5, 2018 is WITHDRAWN. The trial court’s certification in
this appeal states that “this criminal case is a plea-bargain case, and the defendant has NO right
of appeal.” The trial court’s judgment recites the terms of the plea bargain were for thirty-five
years imprisonment which was the punishment assessed; therefore, the trial court’s certification
appears to accurately reflect that the criminal case is a plea-bargain case. See TEX. R. APP. P.
25.2(a)(2). Rule 25.2(d) of the Texas Rules of Appellate Procedure provides, “The appeal must
be dismissed if a certification that shows the defendant has a right of appeal has not been made
part of the record under these rules.” TEX. R. APP. P. 25.2(d). It is therefore ORDERED that this
appeal will be dismissed pursuant to rule 25.2(d) of the Texas Rules of Appellate Procedure
unless appellant causes an amended trial court certification to be filed by July 23, 2018, showing
appellant has the right of appeal. See TEX. R. APP. P. 25.2(d); 37.1; see also Dears v. State, 154
S.W.3d 610 (Tex. Crim. App. 2005); Daniels v. State,110 S.W.3d 174 (Tex. App.—San Antonio
2003, no pet.). All other appellate deadlines are SUSPENDED pending our resolution of the
certification issue.



                                                     _________________________________
                                                     Rebeca C. Martinez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of June, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court